          Case 2:20-cv-05580-CFK Document 5 Filed 11/20/20 Page 1 of 1




                      IN THE FEDERAL DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

FCS Capital, LLC                                   :
And Barry Shargel and Emil Yashayev                : Case No. 2:20-cv-5580
                                                   :
v.                                                 :
                                                   :
Joshua L. Thomas, Esquire                          :

                                 DIVERSITY STATEMENT


I, Lionel Artom-Ginzburg, Esquire, do certify that there are no other members of FCS Capital,
LLC other than those listed in the caption of the case, and that therefore there is complete
diversity pursuant to 28 U.S.C. §1332.




                                                   Respectfully Submitted,

                                                   _____/s_____________________
                                                   LIONEL ARTOM-GINZBURG, ESQUIRE
                                                   PA ID#88644
                                                   834 Chestnut Street
                                                   Suite 206
                                                   Philadelphia, PA 19107-5100
                                                   (215) 925-2915
                                                   (267) 930-3934 FAX
November 20, 2020
